Citation Nr: 0919477	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  04-14 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Whether the May 1985 severance of service connection for 
posttraumatic stress disorder (PTSD) was proper. 

2. Assuming the May 1985 severance of service connection for 
PTSD was proper, whether new and material evidence has been 
received to reopen the Veteran's claim of entitlement to 
service connection for PTSD. 


REPRESENTATION

Veteran represented by:	Louis M. DiDonato, Attorney


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1970 to August 
1972 and subsequent periods of active duty for training.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Reno, Nevada, which denied the Veteran's claim of 
entitlement to service connection for PTSD. The Veteran's 
application was interpreted as an original claim based upon 
an asserted in-service sexual assault. However, applicable 
law provides that certification is for administrative 
purposes and does not serve to either confer or deprive the 
Board of jurisdiction of an issue, and the Board has 
therefore recharacterized the issues to reflect the accurate 
procedural history of this matter. 38 C.F.R. § 19.35. These 
issues were last before the Board in an October 2006 remand 
for additional notice and development. Such action has been 
completed, and the case is ready for appellate review. 


FINDINGS OF FACT

1. Clear and unmistakable evidence shows that the Veteran did 
not serve in combat. 

2. The grant of service connection for PTSD was undebatably 
erroneous because the grant was based on an incorrect 
assumption of fact, as the Veteran's self-reported combat 
service is not verified.

3. The Veteran filed a petition to reopen his service 
connection claim for PTSD in July 2001. 

4. The evidence associated with the claims file after the May 
1985 rating decision bears directly and substantially upon 
the specific matter under consideration.

5. The Veteran report of in-service rape should be capable of 
verification from service treatment records, personnel 
records, or court martial records that resulted in a 
dishonorable discharge.

6. After searching service treatment records, personnel 
records and court marital proceedings, no evidence verified 
the Veteran's report of an in-service rape. 


CONCLUSIONS OF LAW

1. The grant of service connection for PTSD was clearly and 
unmistakably erroneous and its severance was proper. 38 
U.S.C.A. §§ 1110, 5103A (West 2002 and Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.105(d), 3.159, 3.303 (2008).

2. The May 1985 RO decision is final. 38 U.S.C.A. § 7103 
(West 2002). 

3. New and material evidence has been received to reopen the 
Veteran's service connection claim for PTSD. 38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2001); Justus v. 
Principi, 3 Vet. App. 510 (1992).

4. The criteria for a grant of service connection for PTSD 
have not been met. 
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2001 and 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 3.159 
with regard to the Veteran's petition to reopen a claim of 
entitlement to service connection for PTSD. Regarding the 
propriety of the severance of service connection, this issue 
involves a determination as to clear and unmistakable error 
(CUE), and the duties to notify and assist are not 
applicable. See Livesay v. Principi, 15 Vet. App. 165 (2001); 
see also Parker v. Principi, 15 Vet. App. 407 (2002).

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the Veteran dated in July 2002, 
March 2006, and February 2007. These letters effectively 
satisfied the notification requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the 
Veteran about the information and evidence not of record that 
was necessary to substantiate the claim; (2) informing the 
Veteran about the information and evidence VA would seek to 
provide; and (3) informing the Veteran about the information 
and evidence he was expected to provide. Of note, 38 C.F.R. § 
3.159 has been revised in part recently. These revisions are 
effective as of May 30, 2008. 73 Fed. Reg. 23,353-23,356 
(April 30, 2008). The final rule removes the third sentence 
of 38 C.F.R. § 3.159(b)(1), which had stated that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim. 

The Veteran did not receive notice of how VA assigns 
disability ratings and effective dates and complies with the 
holding of Kent v. Nicholson, 20 Vet. App. 1 (2006) until the 
February 2007 letter. Since the Board presently grants the 
petition to reopen, the notification timing error is rendered 
moot. 

Second, VA has a duty to assist a Veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, personnel records, and VA treatment 
records are associated with the claims file, in addition to 
numerous statements submitted by the Veteran and his 
representative. 

Particular to PTSD claims based on non-combat trauma, 
evidence from sources other than the Veteran's service 
records may corroborate the Veteran's account of the stressor 
incident. 38 C.F.R. § 3.304(f)(3). Based on statements made 
by the Veteran and his representative, the RO contacted the 
Office of the Navy Judge Advocate General (JAG) and the Naval 
Criminal Investigative Services (NCIS) with the name of the 
assailant, location of the incident, and approximate time 
period of the court martial. The Navy JAG explained in an 
August 2007 letter that courts- martial not resulting in  
punitive discharges are only retained for 15 years and all 
punitive discharges remain on file from 1941 to the present. 
The Navy JAG searched the court-martial records under the 
assailant names given by the Veteran, but could not locate 
any records. The NCIS responded in an October 2007 letter 
that there was no record of an NCIS investigation concerning 
the reported incident. The RO also contacted the U.S. Army 
and Joint Services Records Center (JSRRC) for the Veteran's 
clinical records at Camp LeJeune, North Carolina during 1972, 
but no records were located. 

The Veteran was not afforded a VA examination. The Board 
finds that a VA examination is not necessary since the 
Veteran's stressor is not verified after searches were made 
at all available sources and for reasons explained below the 
Board finds the Veteran is not credible. A VA examination 
would not change this fact. 

The Veteran has not made the RO or the Board aware of any 
outstanding evidence that can be obtained in order to fairly 
decide his claim. All relevant evidence necessary for an 
equitable disposition of the Veteran's appeal has been 
obtained, and the case is ready for appellate review.

Analyses

Whether the May 1985 severance of service connection for PTSD 
was proper

The Veteran contends that the initial grant service 
connection for PTSD was not based on clear and unmistakable 
error (CUE) by the RO. The Board finds that CUE existed when 
the RO initially granted service connection, and the May 1985 
severance of service connection for PTSD was proper. 

Service connection will be severed only where evidence 
establishes that a previous grant of service connection was 
clearly and unmistakably erroneous (the burden of proof being 
upon VA). When severance of service connection is considered 
warranted, a rating proposing severance will be prepared 
setting forth all material facts and reasons. The claimant 
will be notified at his or her latest address of record of 
the contemplated action and furnished detailed reasons 
therefore and will be given 60 days for the presentation of 
additional evidence to show that service connection should be 
maintained. See 38 C.F.R. § 3.105(d).

The United States Court of Appeals for Veterans Claims (the 
Court) has defined CUE as "an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts. It is not mere misinterpretation 
of facts." Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991). Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made." Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992). "To prove the existence of clear and 
unmistakable error as set forth in § 3.105(a), the claimant 
must show that an outcome-determinative error occurred, that 
is, an error that would manifestly change the outcome of a 
prior decision." Yates v. West, 213 F.3d 1372, 1374 (Fed. 
Cir. 2000); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 
1999).

There is a three-part test to determine whether a prior 
decision is the product of clear and unmistakable evidence 
(CUE): (1) "[e]ither the correct facts, as they were known at 
the time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question. Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc)); Wilson v. West, 11 Vet. App. 
383, 386 (1998).

The Court has clarified that although the same standards 
applied in a determination of CUE in a final decision are 
applied to a determination whether a decision granting 
service connection was the product of CUE for the purpose of 
severing service connection, § 3.105(d) does not limit the 
reviewable evidence to that which was before the RO in making 
its initial service connection award. In fact, § 3.105(d) 
specifically states that "[a] change in diagnosis may be 
accepted as a basis for severance," clearly contemplating the 
consideration of evidence acquired after the original 
granting of service connection. Daniels v. Gober, 10 Vet. 
App. 474, 480 (1998).

The RO complied with its notification obligations under 38 
C.F.R. § 3.105(d). The RO issued a February rating decision 
proposing severance of service connection for PTSD and then 
issued a May 1985 rating decision that implemented the 
severance. 

In this instance, the Veteran filed his original service 
connection claim for a nervous disorder in January 1980. The 
Board's present review of the record before the RO towards 
development of the claim shows that the Veteran consistently 
lied as to his military experiences in an effort to gain 
compensation. In May 1981, the Veteran informed a VA mental 
disorders counselor that he had served for one and one half 
years in Vietnam, where his "unit was assigned to destroy 
enemy forces behind combat lines. They often served as 
protection for CIA and other Special Forces." The Veteran 
reported having "nightmares and flashbacks" related to 
Vietnam. 

A June 1981 RO decision granted service connection for a 
delayed stress reaction based upon a psychiatric examination 
report that found the Veteran to be preoccupied with reported 
Vietnam combat experiences. A January 1984 RO memo requested 
a VA medical opinion on whether the Veteran had PTSD. The 
memo summarized the Veteran's reported combat experiences and 
personnel records that contradicted his reports of combat 
service. In a January 1984 opinion, a VA physician questioned 
the PTSD diagnosis given that the diagnosis was based on the 
Veteran's self-report of combat experiences which were not 
verified by his personnel records. 

In October 1984, Headquarters, United States Marine Corps 
advised the RO that at the time of the Veteran's alleged 
participation in combat activities, parts of the Veteran's 
unit were deployed off the contiguous waters of Vietnam, but 
"no Marines were deployed ashore."  

The RO subsequently issued the February 1985 proposal to 
sever service connection for PTSD based on evidence showing 
the Veteran did not have combat experience and implemented 
the proposal in a May 1985 decision.  

The Board finds that the June 1981 grant of service 
connection for delayed stress reaction by the RO was clearly 
and unmistakably erroneous. The personnel records 
contradicting the Veteran's reports of combat service were 
not of record for the June 1981 RO decision, and the grant of 
service connection was based on the Veteran's clear 
misrepresentations of combat service. If the adjudicators 
making this determination had knowledge that the Veteran's 
personnel records did not show combat service, they would not 
have granted service connection. See Damrel, supra.; Wilson, 
supra. 

Although the personnel records were obtained following the 
initial grant of service connection, the Court has held that 
in a severance matter evidence acquired following the initial 
grant may be considered. Daniels, supra.

Since CUE existed when the RO granted service connection for 
delayed stress reaction in June 1981, the Board finds that 
the May 1985 RO decision to sever service connection for PTSD 
was proper. 

New and material evidence to reopen a claim of service 
connection for PTSD

The Veteran asserts that the new information consisting of 
information concerning an in-service rape and recent VA 
treatment records are new and material evidence. The Board 
finds that presuming the evidence is credible for the purpose 
of reopening only, new and material evidence has been 
submitted. The petition to reopen is granted. 

In July 2001, the Veteran filed a claim for service 
connection for PTSD based on sexual assault. The law provides 
that new and material evidence necessary to reopen a 
previously and finally disallowed claim must be secured or 
presented since the time that the claim was finally 
disallowed on any basis, not only since the time the claim 
was last disallowed on the merits. Evans v. Brown, 9 Vet. 
App. 273, 285 (1996). The provisions of 38 C.F.R. § 3.156(a), 
defining new and material evidence was amended and applies to 
claims to reopen filed on or after August 29, 2001. See 66 
Fed. Reg. 45620 (2001).

That amendment does not apply in this case. Thus, by "new and 
material evidence" is meant "evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in, connection with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim." 38 C.F.R. § 3.156(a) 
(2001). In Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998), it 
was noted that such evidence could be construed as that which 
would contribute to a more complete picture of the 
circumstances surrounding the origin of a Veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant the claim. The credibility of the evidence is 
presumed for the purpose of reopening. Justus v. Principi, 3 
Vet. App. 510 (1992).

The RO last addressed the issue of service connection for 
PTSD in a May 1985 decision that severed service connection 
for PTSD, and although the Veteran filed a notice of 
disagreement as to the severance action, and a statement of 
the case was issued, he did not file a timely substantive 
appeal. 

As noted, the Veteran's present petition to reopen the claim 
is based upon the allegation that towards the latter part of 
his service (in July or August 1972) he was sexually 
assaulted. Because the law provides that newly proffered 
evidence is presumed to be credible for the limited purpose 
of determining whether reopening should be granted, the Board 
will reopen the claim. Justus, supra. 

New evidence submitted included written statements and 
testimony about the rape, VA treatment records, and Social 
Security Administration (SSA) disability records. 
Through various correspondences from 2001 to the present, the 
Veteran reported the time and location of the rape and the 
assailant's name. The information found within VA treatment 
records and SSA records reflects recent psychiatric 
treatment, including PTSD diagnoses based on in-service 
sexual assault. 

The new evidence is material. If the new information 
concerning the rape is verified, it is evidence that bears 
directly and substantially under the specific matter under 
consideration, given that a diagnosis of PTSD based on the 
alleged in-service rape is of record. The Board emphasizes 
that for the purpose of reopening only, the credibility of 
the evidence is presumed. Justus, supra. The petition to 
reopen is granted. 38 C.F.R. § 3.156 (2001).  

Service connection for PTSD

While the Veteran's assertions are presumed for the limited 
purpose of ascertaining whether his claim should be reopened, 
the presumption of credibility does not extend beyond this 
predicate determination.  Justus, supra., see also Chipego v. 
Brown, 4 Vet. App. 102 (1993).  The Board is then required to 
assess the credibility, and therefore the probative value of 
proffered evidence of record in its whole. Owens v. Brown, 7 
Vet. App. 429, 433 (1995); see Madden v. Gober, 125 F. 3d 
1477, 1481 (Fed. Cir. 1997) (and cases cited therein); 
Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 161 (1993).

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131.  The resolution of this issue must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which the claimant 
served, his medical records and all pertinent medical and lay 
evidence.  Determinations relative to service connection will 
be based on review of the entire evidence of record. 38 
C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992).



With regard to PTSD, requisite for a grant of service 
connection is medical evidence establishing a diagnosis of 
the disorder; a link, established by medical evidence, 
between current symptoms and in-service stressors; and 
credible supporting evidence that the claimed in-service 
stressors occurred 38 C.F.R. 
§ 3.304(f) (2007).

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident. Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy. Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources. 
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes. 38 C.F.R. § 3.304(f)(3). 

However, VA will not deny such claims without: (1) first 
advising veterans that evidence from sources other than a 
veteran's service medical records, including evidence of 
behavior changes, may constitute supporting evidence of the 
stressor; and (2) allowing him the opportunity to furnish 
this type of evidence or advise VA of potential sources of 
such evidence. Id.

The regulation specifically provides that VA "may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred." Id. 

In this case, the claim is denied because the evidence shows 
that the Veteran continues to misrepresent the occurrences of 
his military service, including the alleged rape. To the 
extent that a psychiatric examiner has issued an opinion in 
support of the Veteran's claim, even with due application of 
the provisions of 38 C.F.R. § 3.304(f)(3), it is apparent 
that the Veteran also lied to his psychiatric examiner. See, 
e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant); see also Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005) (holding that it is 
error to reject a medical opinion solely on the basis that 
the medical opinion was based on a history given by the 
veteran, and that a claimant's report must be examined in 
light of the evidence of record).  

In August 2002, the Veteran provided a detailed account of 
his alleged July 1972 rape. He stated that he was alone in a 
unit latrine, when his assailant struck a knife in his back. 
The assailant forced the Veteran to a nearby classroom, where 
the assailant pushed the Veteran down to the ground and raped 
the Veteran. 

He stated that after the alleged rape, he was "rescued" by 
the Officer of the Day (OD) and taken to the dispensary where 
he was examined for rape. He said that he picked his 
assailant out from a police "line-up," and never knew his 
assailant's name.  He alleged that after the July 1972 
assault, he was permitted to be discharged because "there 
was enough to convict [the assailant] without [his] direct 
testimony." 

In an October 2002 statement, the Veteran reported that his 
assailant received a "very long prison sentence," and that 
given the circumstances of his being interviewed and 
examined, there has to be evidence to support his claim. 

The Veteran returned an additional PTSD Questionnaire to the 
RO in March 2007. In that and in other statements, the 
Veteran reiterated that the assault occurred at Camp LeJeune 
during late August 1972 by a black male assailant in the 
adjunct battalion of the 6th Marines. In a January 2006 
letter, the Veteran stated that he immediate sought the 
"O.D." and reported the rape. He also had a semen swab from 
his rectum immediately following the incident. The next 
morning the Veteran went to the JAG office and identified the 
assailant. He reported that the assailant was quickly caught 
because the Veteran's ID card was found upon him. A JAG 
officer told the Veteran that the assailant would be charged 
with sodomy and receive a dishonorable discharge. The Veteran 
was invited to appear at the sentencing portion of the Court 
Martial, but he declined to do so. A following letter, dated 
February 2007, reflected the first identification of the 
assailant's name after the Veteran underwent a hypnosis 
session to help his memory.  

The medical evidence of record included VA treatment records 
and SSA disability records reflecting multiple PTSD 
diagnoses. Notably, a January 2006 letter by a VA Social 
Worker stated that he treated the Veteran since 2004 for 
reported military sexual trauma. In his opinion, the Veteran 
was credible in his reports of the alleged rape. Further 
letters from C.K., a VA treating physician, dated in July 
2002, detail the physician's treatment for PTSD, based upon 
both the alleged sexual assault, and the Veteran's asserted 
"covert operations" in Vietnam. In particular, the 
physician's
July 2002 letter notes a review of the Veteran's military 
service records "documenting operations" in Vietnam, and 
that the Veteran advised her of "a number of traumatic 
incidents including firefights, assassinations, and missions 
to extract information for local people by any means 
necessary."

The Veteran's assertions of combat service are, as noted 
above, a blatant lie. Moreover, while C.K. and any other 
treating physicians apparently believe the Veteran's account 
of having been sexually assaulted in service, their 
subjective belief is not dispositive to this inquiry, even 
with due consideration of the provisions of 38 C.F.R. § 
3.304(f), as the Veteran's account of having been sexually 
assaulted is directly belied by several other matters of 
record. 

Firstly, service treatment records and personnel records do 
not contain any information that would verify the Veteran's 
reported rape. The RO contacted the U.S. Army and Joint 
Services, Records Research Center (JSRRC), the Office of the 
Navy Judge Advocate General (JAG), and the Naval Criminal 
Investigative Service (NCIS) - each organization reporting 
that it had no information to verify the Veteran's report of 
the rape. 


The absence of any documentation of the alleged assault is 
particularly probative.  The law recognizes that because 
personal assault is an extremely personal and sensitive 
issue, many incidents are not officially reported, which 
creates a proof problem with respect to the occurrence of the 
claimed stressor. In such situations, it is not unusual for 
there to be an absence of service records documenting the 
events the Veteran has alleged. Therefore, evidence from 
sources other than the Veteran's service records may 
corroborate an account of a stressor incident. See, e.g., 
Patton v. West, 12 Vet. App. 272, 277 (1999).

However, in this case the Veteran has alleged circumstances 
where there would be abundant substantiation of the claimed 
assault. While he reported that he was taken to a dispensary 
for medical examination after the alleged incident, his 
service treatment records do not support his contention. 
While he claims to have immediately after the rape contacted 
the Officer of the Day, whose specific responsibilities are 
to record unusual occurrences in a military unit, there is no 
record of such an event. The Veteran maintains that his 
alleged assailant was subject to courts-martial and sentenced 
to a long prison term, yet there is no record from the U.S. 
Navy Judge Advocate General's Corps, of any such criminal 
action.

It is the Board's fundamental responsibility to evaluate the 
probative value of all evidence. See Owens v. Brown, 7 Vet. 
App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994). 
In the evaluation of evidence, VA adjudicators may properly 
consider internal inconsistency, facial plausibility and 
consistency with other evidence submitted on behalf of the 
Veteran. Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see 
Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); 
(Holding that the Board has the "authority to discount the 
weight and probative value of evidence in light of its 
inherent characteristics in its relationship to other items 
of evidence.").  

It is plain on this record that the Veteran continues to 
misrepresent his military service. The June 1981 RO decision 
clearly showed Veteran claiming combat trauma during Vietnam 
as a stressor. This is inconsistent with the record that did 
not show any combat action. Caluza, supra. Further, the 
Veteran admitted in a March 2007 statement that he 
"embellished" on his combat experiences. Apart from his 
stated "embellishment," the Veteran's account of combat 
service is  wholly false.

That the Veteran lied clearly is evidence as to his 
credibility in all material aspects. 
In substance, as to the alleged rape, the information as 
reported by the Veteran is capable of verification since he 
stated that he reported the rape and received medical 
treatment. Service treatment records, JSRRC records, or the 
Navy JAG records should reflect the Veteran's account. Id.; 
Madden, supra. For instance, the Veteran reported having a 
rectal swab immediately following the rape. Service treatment 
records did not reflect this account. Also, the Navy JAG 
stated that it had all dishonorable discharges from 1941 to 
the present on file. Their records did not show the named 
assailant receiving a dishonorable discharge. The Veteran 
reported that he told his "O.D." about the rape and Navy 
JAG officers contacted him about the assailant's court 
martial proceedings. However, personnel records did not show 
the Veteran being involved in a rape. 

In sum, the Veteran's report of the rape should be capable of 
verification, but instead is belied. After a thorough record 
search, the Veteran's reports remained unverified, and 
service connection for PTSD is denied. 38 C.F.R. §§ 3.303, 
3.304; See Owens, supra.; Madden, supra.; Caluza, supra.


	(CONTINUED ON NEXT PAGE)











ORDER

Restoration of service connection for PTSD is denied. 

The petition to reopen a claim of service connection for new 
and material evidence is granted.

Service connection for PTSD is denied.  



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


